COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Patrick Charles v. Methodist Hospital—Sugar Land, Texas

Appellate case number:      01-16-00106-CV

Trial court case number:    15-DCV-221990

Trial court:                240th District Court of Fort Bend County


        Appellant, Patrick Charles, has filed a notice of appeal of the trial court’s January
22, 2016 order granting appellee Methodist Hospital—Sugar Land, Texas’s motion to
dismiss and dismissing Charles’s suit with prejudice to the re-filing of same. Charles has
filed a motion to compel the court reporter to file a reporter’s record of a hearing held on
January 21, 2016, and the trial court’s “disposal of the case” on January 22, 2016. On
March 16, 2016, the court reporter filed in this appeal an information sheet stating that
she is the only court reporter involved in this appeal, “no record was made,” and there is
no reporter’s record. Accordingly, we deny the motion.
       It is so ORDERED.

Judge’s signature: __/s/ Russell Lloyd
                       Acting individually

Date: April 5, 2016